Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered January 10, 2001, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant was properly convicted of assault in the second degree and criminal possession of a weapon in the third degree, since the evidence warranted the conclusion that the knife he used constituted a dangerous instrument (Penal Law § 10.00 [13]), in that it was readily capable of causing serious physical injury under the circumstances of its use (see People v Carter, 53 NY2d 113 [1981]). Although the knife was small, the evidence established that defendant deliberately used it in a manner which resulted in a severe cut to the victim’s hand, and which could have easily caused a disabling injury (see People v Johnson, 158 AD2d 939 [1990], lv denied 75 NY2d 967 [1990]). Concur—Nardelli, J.P., Saxe, Williams and Friedman, JJ.